COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Erna Aletta Cox v. Kevin Stuart Cox

Appellate case number:    01-21-00521-CV

Trial court case number: 2020-28443

Trial court:              247th District Court of Harris County

        Appellant Erna Aletta Cox filed an “Emergency Motion to Request an Urgent Protective
Order” on November 4, 2021 and a supplement to her motion on November 17, 2021. Appellant
requests that this Court grant “this Emergency Motion to Compel Compliance with the court’s
Protective Order.”

        This Court lacks jurisdiction to issue a protective order. See TEX. FAM. CODE § 85.062(a)
(when suit for dissolution of a marriage or suit affecting the parent-child relationship is pending,
application for protective order must be filed in court where suit is pending or in court in county
where applicant resides if applicant lives outside jurisdiction of court where suit is pending);
85.063 (after final order has been rendered in suit for dissolution of marriage or suit affecting
parent-child relationship, application for protective order must be filed in court that rendered
final order or, if filed in another county, in court with jurisdiction to render protective order).1

        To the extent Appellant asks this Court to enforce an existing protective order, this Court
is not aware of the existence of any such order. Appellant does not attach any protective order to
her motion and there is no protective order in the record.

       Appellant’s emergency motion is denied.

       It is so ORDERED.




1
       The Family Code defines “court” as “the district court, court of domestic relations,
       juvenile court having the jurisdiction of a district court, statutory county court,
       constitutional county court, or other court expressly given jurisdiction under this title.”
       TEX. FAM. CODE § 71.002.
Judge’s signature: /s/ Veronica Rivas-Molloy
                     Acting individually 


Date: November 23, 2021